Case 16-30146        Doc 83     Filed 04/16/19     Entered 04/16/19 13:09:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 30146
         Denise L Cobb

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/21/2016.

         2) The plan was confirmed on 03/30/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/30/2018, 08/30/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/17/2018.

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-30146            Doc 83           Filed 04/16/19    Entered 04/16/19 13:09:42                Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $18,050.14
          Less amount refunded to debtor                                $2,007.69

 NET RECEIPTS:                                                                                           $16,042.45


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,806.29
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $706.54
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,512.83

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                   Unsecured           0.00           NA              NA            0.00        0.00
 Ashley Stewart                           Unsecured           0.00           NA              NA            0.00        0.00
 Capital One Auto Finance                 Unsecured      8,030.00       8,030.90        8,030.90           0.00        0.00
 City of Chicago Department of Revenue    Unsecured         488.00        488.00          488.00           0.00        0.00
 CMRE Financial Services Inc              Unsecured           0.00           NA              NA            0.00        0.00
 Commonwealth Edison Company              Unsecured           0.00        510.94          510.94           0.00        0.00
 Computer Systems Institute               Unsecured           0.00           NA              NA            0.00        0.00
 Convergent Outsourcing Inc               Unsecured           0.00           NA              NA            0.00        0.00
 Cook County Treasurer                    Secured        1,649.25       1,649.25        1,649.25        478.07         0.00
 Department Of Education                  Unsecured     10,329.00     10,439.62        10,439.62           0.00        0.00
 Exeter Finance Corp                      Unsecured           0.00           NA              NA            0.00        0.00
 Exeter Finance Corporation               Unsecured            NA         218.20          218.20           0.00        0.00
 Exeter Finance Corporation               Secured       18,384.00     18,602.20        18,384.00      3,038.26    1,067.22
 First Source Advantage, LLC              Unsecured           0.00           NA              NA            0.00        0.00
 Franklin Credit Management Corp          Secured       20,373.34     20,373.34        20,373.34      6,650.30    1,295.77
 Internal Revenue Service                 Unsecured           0.00           NA              NA            0.00        0.00
 Linebarger Goggan Blair and Sampson LL   Unsecured           0.00           NA              NA            0.00        0.00
 MB Financial                             Unsecured           0.00           NA              NA            0.00        0.00
 Midland Funding LLC                      Unsecured         515.00        514.64          514.64           0.00        0.00
 Nicor Gas                                Unsecured           0.00        130.90          130.90           0.00        0.00
 Northwest Premium Services, Inc.         Unsecured           0.00           NA              NA            0.00        0.00
 Praxis Financial Solutions               Unsecured           0.00           NA              NA            0.00        0.00
 Radiology Image Consult                  Unsecured           0.00           NA              NA            0.00        0.00
 T-Mobile                                 Unsecured           0.00           NA              NA            0.00        0.00
 United Comercial Collections             Unsecured           0.00           NA              NA            0.00        0.00
 Walmart/Synchrony Bank                   Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-30146        Doc 83      Filed 04/16/19     Entered 04/16/19 13:09:42             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,384.00          $3,038.26           $1,067.22
       All Other Secured                                 $22,022.59          $7,128.37           $1,295.77
 TOTAL SECURED:                                          $40,406.59         $10,166.63           $2,362.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,333.20               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,512.83
         Disbursements to Creditors                            $12,529.62

 TOTAL DISBURSEMENTS :                                                                     $16,042.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
